  Case 19-10214 Doc             143 Filed 07/15/19 Entered               07/15/19 11:54:18
               Desc            Main Document            Page              1 of 5


                         UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF VERMONT

_________________________________
                                 )
HERMITAGE INN REAL ESTATE        )                  Chapter 11
HOLDING COMPANY, LLC, et al.     )                  Case No. 19-10214
                                 )                  (Jointly Administered)
            Debtor.              )
_________________________________)


                 MOTION FOR RELIEF FROM THE AUTOMATIC STAY

                                      RELIEF REQUESTED

       NOW COMES Lakeland Bank, by and through its counsel, and hereby moves for entry of

an order granting relief from the automatic stay pursuant to 11 U.S.C. §362(d) to permit Lakeland

Bank to enforce its secured interest in collateral consisting of snowmaking equipment owned by

Hermitage Inn Real Estate Holding Company, LLC (“Debtor”) including, but not limited to,

prosecuting the complaint for damages and replevin filed in the Superior Court of Vermont,

Windham Unit.

                                     STATEMENT OF FACTS

       1.      Lakeland Bank is a New Jersey State Bank with offices located at 250 Oak Ridge

Road, Oak Ridge, New Jersey.

       2.      On or about February 9, 2016, Lakeland Bank entered into a Conditional Sales

Contract (“Contract”) pursuant to which Lakeland Bank loaned the Debtor $900,000.00 for the

purchase of certain snow making equipment (“Collateral”). A true and correct copy of the Contract

is attached to the Affidavit of Neil Schreyer as Exhibit A. The Collateral is identified in the

exhibits attached to the Contract.




                                               1
  Case 19-10214 Doc             143 Filed 07/15/19 Entered                07/15/19 11:54:18
               Desc            Main Document            Page               2 of 5


       3.      The Contract granted Lakeland Bank a purchase money security interest in the

Collateral. See Affidavit of Neil Schreyer, Exhibit A.

       4.      To perfect its security interest in the Collateral, Lakeland Bank filed a UCC1

Financing Statement on February 19, 2016 with the Connecticut Secretary of State, File No.

0003103361. A true and correct copy of the Financing Statement is attached to the Affidavit of

Neil Schreyer as Exhibit B.

       5.      The Collateral is located at Haystack Mountain in Wilmington, Vermont and

consists of approximately 46 snow guns and two Tower Mounted TechnoAlpin Fans and is more

particularly described in the exhibit to the Contract attached as Exhibit A. See Affidavit of Neil

Schreyer, Exhibit A.

       6.      As of July 1, 2019, the total amount due and owing under the Contract is

$720,730.18, consisting of $627,562.88 in principal, $61,793.80 in interest, and $31,373.50 in late

fees. See Affidavit of Neil Schreyer at ¶8.

       7.      The Debtor has not made any payments due to Lakeland Bank under the Contract

since December 24, 2017. See Affidavit of Neil Schreyer at ¶9.

       8.      Lakeland Bank caused the Collateral to be appraised, which appraisal valued the

Property at an orderly liquidated value of $365,000 on or about July 9, 2018. A true and correct

copy of the Appraisal is attached to the Affidavit of Neil Schreyer as Exhibit C.

       9.      On January 3, 2019, Lakeland Bank filed an Amended Complaint in the Superior

Court of Vermont, Windham Unit, Docket No. 464-12-18 wmCV seeking relief for breach of

contract, for replevin, repossession and sale of the Collateral. See Affidavit of Neil Schreyer at

¶11.




                                                2
  Case 19-10214 Doc                  143 Filed 07/15/19 Entered                07/15/19 11:54:18
               Desc                 Main Document            Page               3 of 5


                                        LEGAL ARGUMENT

        10.     Section 362(d)(1) of the Bankruptcy Code provides, “On request of a party in

interest and after notice and a hearing, the court shall grant relief from the stay provided under

subsection (a) of this section, such as by terminating, annulling, modifying, or conditioning such

stay … for cause, including the lack of adequate protection of an interest in property of such party in

interest.” 11 U.S.C. § 362(d)(1).

        11.     Adequate protection entitles the secured creditor to the “indubitable equivalent” of

its interest in the property. In re Rhoades, 38 B.R. 63, 65 (Bankr. D.Vt. 1984).

        12.     Lakeland Bank has not been paid pursuant the terms of the Contract. The Collateral

is declining in value as it ages. Interest and late fees continue to accrue on the unpaid obligation.

        13.     The Debtor has failed to insure the Collateral as it was required to do under

Paragraph 13 of the Contract. See Affidavit of Neil Schreyer, Exhibit A.

        14.     Lakeland Bank is harmed by the accruing interest and late fees and by the declining

value of the collateral due to the passage of time.

        15.     In addition, Lakeland Bank is not adequately protected because of the Debtor’s

failure to insure the Collateral.

        16.     Since the Collateral is not adequately protected, Lakeland Bank is entitled to relief

from the automatic stay pursuant to 11. U.S.C. § 362(d)(1).

        17.     Section 362(d)(2) of the Bankruptcy Code provides, “On request of a party in

interest and after notice and a hearing, the court shall grant relief from the stay provided under

subsection (a) of this section, such as by terminating, annulling, modifying, or conditioning such

stay … with respect to a stay of an act against property under subsection (a) of this section, if (A) the




                                                   3
  Case 19-10214 Doc              143 Filed 07/15/19 Entered                   07/15/19 11:54:18
               Desc             Main Document            Page                  4 of 5


debtor does not have an equity in such property; and (B) such property is not necessary to an effective

reorganization.” 11 U.S.C. § 362(d)(2).

       18.     A comparison of the appraised value of the Collateral with the balance due to

Lakeland Bank demonstrates that the Debtor does not have equity in the Collateral.

       19.     The record of this case demonstrates that the Debtor does not have the intention or

ability to reorganize.

       20.     Since the Debtor does not have equity in the Collateral and since the Debtor is not

capable of a reorganization, Lakeland Bank is entitled to relief from the automatic stay under 11

U.S.C. § 362(d)(2).

       21.     In accordance with Vt. LBR 9013-1(b), counsel for Lakeland Bank hereby certifies

that she has contacted opposing counsel and made a good faith attempt to obtain a settlement, a

stipulation to the relief sought, or some other resolution prior to filing of this motion but was unable

to reach an amicable resolution.

       22.     Lakeland Bank hereby waives the thirty (30) day provision of 11 U.S.C. §362(e).



       WHEREFORE, Lakeland Bank respectfully requests the entry of an order granting relief

from the automatic stay to allow Lakeland Bank to pursue its rights to liquidate the Collateral and

for such other relief that this Court deems just and proper.

       Dated at Rutland, Vermont this 15th day of July, 2019.

                                                  By: _/s/ Heather Z. Cooper__
                                                      Heather Z. Cooper, Esq.
                                                      FACEY GOSS & McPHEE P.C.
                                                      P.O. Box 578
                                                      Rutland, Vermont 05702
                                                      Tel. 802-665-2682
                                                      hcooper@fgmvt.com


                                                   4
Case 19-10214 Doc    143 Filed 07/15/19 Entered           07/15/19 11:54:18
             Desc   Main Document            Page          5 of 5


                                     and

                                     Erin J. Kennedy, Esq.
                                     FORMAN HOLT
                                     365 West Passaic Street, Suite 400
                                     Rochelle Park, New Jersey 07662
                                     Tel. 201-845-1000
                                     ekennedy@formanlaw.com




                                 5
